Walton, J.
We think the verdict in this case is clearly wrong. It is an action to recover damages for being removed from a street railway car, and the plaintiff’ has obtained a verdict for $1187.27. We think the removal was justifiable, and that the verdict is clearly erroneous, and must be set aside.
In this State, the use of indecent or profane language in a street railroad car is a breach of the peace. It is a crime for which a person may be punished by fine or imprisonment. And the conductor of the car may immediately arrest any person guilty of such a breach of the peace and hold him till a warrant can be obtained, or he can be placed in custody of the proper officers of the law. R. S., c. 51, § 73, as amended by Act 1889, c. 2(51. Or the conductor may remove a person guilty of such a breach of the peace from the car. The cases Avhich sustain this right of removal are too numerous for citation. And in the exercise of this right, the conductor acts as a police officer. He is not to act or refuse to act at the dictation of his oavii will and pleasure. Wheii indecent or profane language is being used in his car, it is his duty to check it, and he will be guilty of a breach of duty if he fails to do so. And if, in a car filled with passengers, nearly one-half of whom are ladies, aman in earnest conversation undertakes to emphasize his statements, as some men are apt to do, by saying : "By God,” it is so, or: " By God,’’ it is not so, the law makes it the duty of the conductor to check him; and if the latter denies his guilt, and upon being assured by the conductor that he was guilty, flies into a passion and calls the conductor a "damned liar,” it is the opinion of the court that he may rightfully be removed from the car. Not as a punishment for his insult to the conductor as an individual; but to vindicate the authority of the Iuav, which forbids the use of such language in a street car, or any other public place, Avhere women and children have a right to be. The fact, if it be a fact, that the offender was innocent of the misconduct with Avhich he was at first charged can be no excuse for his subsequent offense. A thief can not excuse his crime by showing that before committing the theft in question he had been falsely accused of a similar offense. No more can a man excuse the use of indecent or pro*394fane language in a street railway car by proof that he was first falsely charged with the use of similar language. To be first falsely charged with an offense is not a license to become immediately guilty of a similar offense.
And herein lies the weakness of the plaintiff’s case. He admits that he called the conductor of the car, "a damned liar,” and he does not claim that he had any excuse for so doing, except that the conductor had first falsely accused him of swearing and admonished him to desist. And he does not claim that the conductor spoke to him in aloud, harsh, or angry tone of voice. He admits that the car was filled with passengers, nearly half of whom were ladies. He says that the conductor approached him, and, in an ordinary tone of voice, requested him to stop swearing ; that he denied that he had been swearing ; and that, upon the conductor’s again affirming that he had been swearing, and that he must desist or he should be obliged to put him out of the car, he called the conductor, "a damned liar.” And several witnesses testify that he went further and defied the conductor, and said that he, " would be God damned if he would put him off the car,” and that he would swear as much as he "damned pleased,” and that he used much other indecent and profane language.
But, if it should bo conceded that the plaintiff’s account of the transaction is strictly true, and that all of the defendant’s witnesses are mistaken, it would still be the opinion of the court that the plaintiff’s conduct justified his removal from the car.
We are reminded by the plaintiff’s counsel that in Goddard v. Grand Trunk Railway, 57 Maine, 202, a verdict for very large damages was sustained. Certainly. And our present decision is in harmony with that decision. In that case, a servant of the railroad company used exceedingly foul and profane language to a respectable and unoffending passenger. Here, a passenger used very offensive and indecent language to a respectable and unoffending servant of the railroad company. We protected the passenger in that case, and, for the same reason, we hope to be able to protect the railroad servant in this case. Both decisions are in favor of morality and-decency. In that case, the servants *395of railroads were taught to treat passengers with civility, and in this case, we hope to teach passengers to treat the servants of railroads with civility. To call a street railroad conductor, who, in a crowded car, half filled with ladies, is endeavoring to maintain order and suppress profanity, " a damned liar,” is a poor foundation on which to rest a suit for punitive damages.

Motion sustained.